Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  154773(80)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                     SC: 154773
  v                                                                  COA: 325662
                                                                     Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to extend the time for filing a brief amicus curiae and to waive the filing fee are
  GRANTED. The amicus brief will be accepted for filing if submitted on or before January
  27, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 10, 2020

                                                                               Clerk